DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The AFCP request from 27 July 2022 has been considered in this Office action.
Applicant amends the claim to include the following limitation:

    PNG
    media_image1.png
    92
    636
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    92
    628
    media_image2.png
    Greyscale

The amendment necessitates a new interpretation of the prior art (Hein). Figure 2 (annotated and cropped) is included below to highlight the claimed features.

    PNG
    media_image3.png
    514
    783
    media_image3.png
    Greyscale

Figure 2 shows the first holding part (structure between the two solid lines, highlighted by the solid double headed arrow) comprises a first portion (see label, portion between the solid line and dashed line adjacent “48”), a first arch structure (see label, structure between the two dashed lines, highlighted by the dashed double headed arrow) and a second portion (see label, portion between the dashed line and solid line adjacent “54”) which are sequentially disposed in the width direction (indicated in annotated figure), the first portion is connected with the first connecting part (48), the second portion is connected with the second connecting part (54), and both ends (labelled above) of the first arch structure in the width direction are connected with the first portion and the second portion (labelled above), respectively. 
In view of the above interpretation, the claims are not in condition for allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA KOROVINA whose telephone number is (571)272-9835. The examiner can normally be reached M-Th 7am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANNA KOROVINA/Examiner, Art Unit 1729  

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729